DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1, 4, 5, 11, 14-15 and 31-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11 are directed to the settlement or confirmation of electronic transactions between two parties using an opaque blockchain. Donohue et al. (US 2011/0004528 A1) discloses a method for confirmation of an electronic transaction: receiving, by a receiver of the processing server of an acquiring institution, a data signal with transaction data from the merchant, wherein the transaction data from the merchant, includes data related to an electronic transaction including at least a transaction amount and currency code (¶0018, ¶0019, ¶0022, ¶0056), processing the electronic transaction in a payment network by the acquiring institution: generating, by a processing device of the acquiring institution processing server , a transaction message for the electronic transaction, wherein the transaction message includes at least a first data element storing the transaction amount, a second data element storing the currency code, and a third data element storing an invoice identifier (¶0018, ¶0019, ¶0022, ¶0059), electronically transmitting, by a transmitter of the acquiring institution processing server, the generated transaction message to a financial institution via a payment network (¶0031, ¶0033) and receiving, by the receiver of the acquiring institution processing server, a return message from the issuing financial institution via the payment network, wherein the return message includes at least a single data element storing the transaction amount, the currency code, and the invoice identifier (¶0031, ¶0035, ¶0036, ¶0037, ¶0038, ¶0039).
Further, Boding et al. (US 2014/0358789 A1) discloses storing, in a transaction profile of a transaction database in the processing server of an acquiring institution, an account preference, wherein the account profile is associated with a transaction amount of a merchant (Fig. 2 (230); ¶0026, ¶0063).
Further, Pirzadeh et al (US 2008/0288404 A1) discloses generating, by the processing device of the acquiring institution processing server, a hash value based on application of one or more hashing algorithms to the transaction amount, currency P02596-US-UTI Lcode, and invoice identifier stored in the single data element included in the received return message (¶0081, ¶0100).
Lastly, Lingappa (US 11,055,707 B2) discloses receiving, by the receiver of the acquiring institution processing server, the blockchain, wherein the blockchain includes a plurality of blocks and, for each block of the plurality of blocks, a header and one or more transaction values (Col. 20 line 61-Col. 21 line 67) and validating, by the processing device of the acquiring institution processing server, the electronic transaction based on existing of a transaction value for a block included in the plurality of blocks included in the received blockchain that corresponds to the generated hash value (Col. 20 line 61-Col. 21 line 67).

However, the prior art does not teach nor fairly suggest neither singly nor in combination:
- determining, by the processing device of the acquiring institution processing server, that the electronic transaction involves settlement using a blockchain based on the account preference stored in the transaction profile associated with the transaction account of the merchant, the account preference including a transaction settlement policy based on the transaction amount



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685